DETAILED ACTION
Status of the Application
	Claims 1-13, 16-21 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Applicant’s amendment of claim 7, as submitted in a communication filed on 11/17/2020, is acknowledged.
	Applicant’s election without traverse of Group I, claims 1-6, 16-18, drawn in part to a recombinant eukaryotic cell wherein intracellular membrane proliferation is increased in the recombinant cell, as submitted in a communication filed on 11/17/2020, is acknowledged. 
 	Applicant requests rejoinder of claims 7-13, 19-21 in accordance with MPEP § 821.04.  In view of the fact that the elected product claims are not in condition for allowance, the restriction requirement between product and process claims can be properly maintained as set forth in MPEP § 821.04(b).  
Claims 7-13, 19-21 are withdrawn from further consideration by the Examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.  Claims 1-6, 16-18 are at issue and will be examined to the extent they encompass the elected invention. 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.   The claims under examination are directed to a recombinant eukaryotic cell. Appropriate correction is required. 
The specification is objected for not complying with sequence rules.  Figure 1 displays six sequences.  However, there are no sequence identifiers associated with such sequences in the figures or in the Brief Description of the Drawings.  Applicant is required to insert sequence identifiers in the figures or indicate the corresponding sequence identifiers in the Brief Description of the Drawings section.  See particularly 37 CFR 1.821(d).  Appropriate correction is required.
The specification is objected for not complying with sequence rules.  Table 1 displays thirty eight sequences.  However, there are no sequence identifiers associated with such sequences in the Table.  Applicant is required to insert sequence identifiers in Table 1.  See particularly 37 CFR 1.821(d).  Appropriate correction is required.

Priority
Acknowledgment is made of a claim for foreign priority under 35 U.S.C. 119(a)-(d) to EUROPEAN PATENT OFFICE (EPO) 16200873.4 filed on 11/28/2016.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
This is the US national application which entered the national stage from PCT/EP2017/080542 filed on 11/27/2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/24/2019 is acknowledged.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings submitted on 5/24/2019 have been reviewed and are accepted by the Examiner for examination purposes.

Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA )
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


Claims 1-6, 16-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 (claims 2-6 and 16-18 dependent thereon) is indefinite in the recitation of “in comparison with a control cell” for the following reasons.  The claim requires comparison with intracellular membrane proliferation levels in a control cell.   The term “a control cell” implies a genus of cells of any species.  Furthermore, there is no statement defining what a control cell is. The claim requires a basis for comparison which is variable, making it impossible to determine which cells are encompassed by the claim.  For example, a particular cell X can have an increased intracellular membrane proliferation level if the control cell to compare with is a wild type S. cerevisiae cell A, and at the same time have a decreased intracellular membrane proliferation level if the control cell to compare with is a wild type P. pastoris cell or a genetically modified S. cerevisiae cell B that has a deletion in gene Y.   Therefore, depending on the “control cell” used for comparison, the same cell X can be at the same time included or excluded from the scope of the claim.  For examination purposes, no patentable weight will be given to the term.  If the intended control cell is the corresponding host cell (same genus/species) which lacks any genetic modification, the claim should be amended accordingly. Correction is required. 
Claim 3 (claims 4, 16-17 dependent thereon) is indefinite in the recitation of “wherein the eukaryotic cell overexpresses a diacylglycerol kinase or has an increased activity of an endogenous diacylglycerol kinase in the recombinant eukaryotic cell” for the following reasons.   The terms “overexpresses” and “increased activity” are unclear and confusing in the absence of a basis for comparison to determine overexpression or increased activity (i.e., overexpress compared to what?; increased activity compared to what?).   For examination purposes, it will be assumed that the claim simply requires expression of a diacylglycerol kinase.  Correction is required. 
Claims 4, 16, and 17 are indefinite in the recitation of “PAH1” and “DGK1” for the following reasons.  The terms “PAH1” and “DGK1” appear to be derived from gene nomenclature and are used generically and not limited to a specific organism.  While the gene nomenclature used may be appropriate for S. cerevisiae genes, the use of this nomenclature for proteins of identical function from other organisms may not be accurate.  As known in the art, genes encoding proteins of identical function in two different organisms may use different designations.  For example, the ARO4 gene of Candida albicans encodes a DAHP synthase whereas the E. coli counterpart is the aroF gene.  See the abstract of Sousa et al. (Microbiology 148(Pt5):1291-1303, 2002).  As such, the use of gene terminology which may be applicable to some organisms and not to others is confusing because one cannot determine if the claims intend to limit the recombinant eukaryotic cell only to those organisms that have genes labeled as pah1 and dgk1.  If Applicant wishes to use the recited terminology in the claims, it is suggested that the claims be amended to clearly indicate the organism associated with the specific gene designation.   For examination purposes, it will be assumed that “PAH1” refers to a phosphatidic acid phosphatase and “DGK1” refers to a diacylglycerol kinase.  Correction is required.
When amending the claims, applicant is advised to carefully review all examined claims and make the necessary changes to ensure proper antecedent basis and dependency.


Claim Rejections - 35 USC § 112(a) or First Paragraph (pre-AIA )
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the 

Claims 1-6 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As stated in MPEP 2111.01, during examination, the claims must be interpreted as broadly as their terms reasonably allow. Claims 1-6 and 16-18 require a genus of recombinant eukaryotic cells that have been modified (i) by any means to increase intracellular membrane proliferation, including using a genus of phosphatide phosphatase inhibitors, inhibiting the expression and/or activity of phosphatide phosphatases having any structure by any means, and expressing a genus of eukaryotic diacylglycerol kinases having any structure, and (ii) to express a genus of nucleic acids encoding any terpenoid biosynthesis enzyme, and a cell culture comprising said recombinant eukaryotic cells. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation.
In University of California v. Eli Lilly & Co., 43 USPQ2d 1938, the Court of Appeals for the Federal Circuit has held that “A written description of an invention  involving a chemical genus, like a description of a chemical species,  ‘requires a precise definition, such as by structure, formula, [or] chemical  name,’ of the claimed subject matter sufficient to distinguish it from other  materials”.   As indicated in MPEP § 2163, the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show that Applicant was in possession of the claimed genus.  In addition, MPEP § 2163 states that a representative number of species means that the species which are adequately described are 
There is no actual structural limitation with regard to the members of the genus of (i) nucleic acids encoding terpenoid biosynthesis enzymes, (ii) diacylglycerol  kinases, and (iii) phosphatide phosphatase inhibitors.  Furthermore, there is no limitation as to the genus of methods by which one could increase membrane proliferation in any eukaryotic cell, or inhibit the expression/activity of any eukaryotic phosphatide phosphatase.    While the specification in the instant application discloses the structure of a limited number of species of the genus of nucleic acids encoding terpenoid biosynthesis enzymes, a limited number of phosphatide phosphatase inhibitors, a limited number of diacylglycerol kinases, and the disruption of a limited number of eukaryotic phosphatide phosphatases, the specification fails to provide the structural elements required in (a) any enzyme that is a terpenoid enzyme, (b) any diacylglycerol kinase from any eukaryotic cell, and (c) any phosphatide phosphatase inhibitor, or provide additional methods to increase membrane proliferation in any eukaryotic cell, increase the activity of any diacylglycerol kinase, or inhibit the expression/activity of a phosphatide phosphatase beyond the disruption of the endogenous phosphatide phosphatase gene, the increase of expression of a S. cerevisiae diacylglycerol kinase by placing the nucleic acid encoding said diacylglycerol kinase under the control of a strong promoter, or culturing in the presence of inhibitors like propranolol, sphingosine, sphinganine, rutin, kaempferol, N-ethylmaleimide or bromoenol lactone. 
The claims require nucleic acids encoding a large genus of proteins which are structurally unrelated, including the genes encoding any eukaryotic diacylglycerol kinase, any phosphatide phosphatase, and any terpenoid biosynthesis enzyme, as well as a genus of unknown methods to increase membrane proliferation in any eukaryotic cell, inhibit the expression/activity of any eukaryotic phosphatide phosphatase, or increase the activity of any eukaryotic diacylglycerol kinase.  A sufficient written description of a genus of nucleic acids and polypeptides may be achieved by a recitation of a representative number of polynucleotides and polypeptides defined by their nucleotide and amino acid sequences or a recitation of structural features common to members of the genus, which features Dehalobacter reductive dehalogenases, CfrA and DcrA, having 95.2% sequence identity to teach other have exclusively different substrate (Abstract; page 7, left column, Discussion, CfrA and DcrA).  Seffernick et al. (J. Bacteriol. 183(8):2405-2410, 2001) teach that two naturally occurring Pseudomonas enzymes having 98% amino acid sequence identity catalyze two different reactions: deamination and dehalogenation, therefore having different function.  Therefore, since minor structural differences may result in changes affecting function, and no additional information correlating structure with the desired functional characteristics has been provided, one cannot reasonably conclude that the few species disclosed are representative of the structure of all the proteins encoded by the nucleic acids recited.  
Due to the fact that the specification only discloses a limited number of species of the genus, and the lack of description of any additional species by any relevant, identifying characteristics or properties, one of skill in the art would not recognize from the disclosure that Applicant was in possession of the claimed invention.   

Claims 1-6 and 16-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a S. cerevisiae cell that has been transformed with a nucleic acid encoding a Centella asiatica dammarenediol synthase, a Glycyrrhiza glabra β-amyrin synthase, an A. thaliana thalianol synthase, and/or an A. thaliana lupeol synthase, S. cerevisiae cell has a disruption in the endogenous pah1 gene, wherein said S. cerevisiae cell has been transformed with a nucleic acid encoding the S. cerevisiae diacylglycerol kinase, or wherein said S. cerevisiae cell is cultured in the presence of propranolol, sphingosine, sphinganine, rutin, kaempferol, N-ethylmaleimide or bromoenol lactone, does not reasonably provide enablement for recombinant eukaryotic cells that have been modified (i) by any means to increase intracellular membrane proliferation, including using phosphatide phosphatase inhibitors having any structure and expressing eukaryotic diacylglycerol kinases having any structure, and (ii) to express nucleic acids encoding any terpenoid biosynthesis enzyme, and a cell culture comprising said recombinant eukaryotic cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. 
Factors to be considered in determining whether undue experimentation is required are summarized in In re Wands  (858 F.2d 731, 737, 8 USPQ2nd 1400 (Fed. Cir. 1988)) as follows: 1) quantity of experimentation necessary, 2) the amount of direction or guidance presented, 3) the presence and absence of working examples, 4) the nature of the invention, 5) the state of prior art, 6) the relative skill of those in the art, 7) the predictability or unpredictability of the art, and 8) the breadth of the claims.  The factors which have lead the Examiner to conclude that the specification fails to teach how to make and/or use the claimed invention without undue experimentation, are addressed in detail below.
The breadth of the claims.  Claims 1-6 and 16-18 broadly encompass recombinant eukaryotic cells that have been modified (i) by any means to increase intracellular membrane proliferation, including using phosphatide phosphatase inhibitors having any structure, inhibiting the expression and/or activity of any eukaryotic phosphatide phosphatase,  and expressing eukaryotic diacylglycerol kinases having any structure, and (ii) to express nucleic acids encoding any terpenoid biosynthesis enzyme, and a cell culture comprising said recombinant eukaryotic cells. See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. The enablement provided is not commensurate in scope with the claims due to the extremely large number of terpene biosynthetic enzymes, eukaryotic diacylglycerol kinases, and eukaryotic phosphatide phosphatases of unknown structure, unknown S. cerevisiae cell that has been transformed with a nucleic acid encoding a Centella asiatica dammarenediol synthase, a Glycyrrhiza glabra β-amyrin synthase, an A. thaliana thalianol synthase, and/or an A. thaliana lupeol synthase, wherein said  S. cerevisiae cell has a disruption in the endogenous pah1 gene, wherein said S. cerevisiae cell has been transformed with a nucleic acid encoding the S. cerevisiae diacylglycerol kinase, or wherein said S. cerevisiae cell is cultured in the presence of propranolol, sphingosine, sphinganine, rutin, kaempferol, N-ethylmaleimide or bromoenol lactone, and (II) a cell culture comprising the S. cerevisiae cell of (I). 
The amount of direction or guidance presented and the existence of working examples.  The specification discloses the structure of a limited number of species of the genus of nucleic acids encoding terpenoid biosynthesis enzymes, a limited number of phosphatide phosphatase inhibitors, a limited number of diacylglycerol kinases, and the disruption of a limited number of eukaryotic phosphatide phosphatases. However, the specification fails to provide the structural elements required in (a) any enzyme that is a terpenoid enzyme, (b) any diacylglycerol kinase from any eukaryotic cell, (c) any phosphatide phosphatase, and (d) any phosphatide phosphatase inhibitor, or provide additional methods to increase membrane proliferation in any eukaryotic cell, increase the activity of a diacylglycerol kinase, or inhibit the expression/activity of a phosphatide phosphatase beyond the disruption of the endogenous phosphatide phosphatase gene, the increase of expression of a S. cerevisiae diacylglycerol kinase by placing the nucleic acid encoding said diacylglycerol kinase under the control of a strong promoter, or culturing in the presence of inhibitors like propranolol, sphingosine, sphinganine, rutin, kaempferol, N-ethylmaleimide or bromoenol lactone.  No correlation between structure and function has been presented.  
The state of prior art, the relative skill of those in the art, and the predictability or unpredictability of the art.   The coding region of a polynucleotide determines the structural and functional properties of the polypeptide encoded by said polynucleotide. Similarly, the amino acid 
At the time of the invention there was a high level of unpredictability associated with accurate functional annotation of proteins based solely on structural homology.  Sadowski et al. (Current Opinion in Structural Biology 19:357-362, 2009) teach that much of the problem in assigning function from structure comes from functional convergence, where although a stable structure is required to perform many functions it is not always necessary to adopt a particular structure to carry out a particular function (page 357, right column, first full paragraph).  Sadowski et al. further explain that the unexpected and significant difficulties of predicting function from structure show that the potential of structural models for providing novel functional annotations has not yet fully realized.  Sadowski et al. also states that while a few successes have been achieved which required manual intervention, the ability to vary the requirements for specificity in prediction means that it is difficult to determine how useful the end result may be for the user (page 361, left column, first full paragraph).  The teachings of Sadowski et al. are further supported by the teachings of Witkowski et al., Tang et al. and Seffernick et al. already discussed above, where it is shown that even small amino acid changes result in enzymatic activity changes.
The quantity of experimentation required to practice the claimed invention based on the teachings of the specification.   While methods of generating or isolating variants of a polypeptide were known in the art at the time of the invention, it was not routine in the art to screen by a trial and error process for any number of polypeptides to find proteins having the desired activity.  Furthermore, at the time of the invention, it was not routine in the art to screen by a trial and error process for all inhibitors, including chemicals, nucleic acids and proteins that can inhibit the expression/activity of any phosphatide phosphatase, or test any number of methods to determine those that can increase membrane proliferation in any eukaryotic cell, or increase the activity of any diacylglycerol kinase. Please note that increasing the activity of an enzyme can encompass expression of unknown proteins that can act as inducers of gene expression as well as chemicals.  In the absence of (a) a rational and predictable scheme for to selecting those proteins most likely to have the desired functional features, (b) a correlation between structure and the desired activity, and/or (c) a rational and predictable scheme for selecting those modifications that would allow one of skill in the art to obtain inhibition of expression/activity of any phosphatide phosphatase, enhanced diacylglycerol kinase activity, and increases in membrane proliferation, one of skill in the art would have to test an essentially infinite number of proteins, chemicals, nucleic acids and modifications to determine which ones render the desired effect.  
Therefore, taking into consideration the extremely broad scope of the claim, the lack of guidance, the amount of information provided, the lack of knowledge about a correlation between structure and the desired function, and the high degree of unpredictability of the prior art in regard to structural changes and their effect on function, one of ordinary skill in the art would have to go through the burden of undue experimentation in order to practice the claimed invention.  Thus, Applicant has not provided sufficient guidance to enable one of ordinary skill in the art to make and use the invention in a manner reasonably correlated with the scope of the claims.  

Claim Rejections - 35 USC § 103 (AIA )
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Moses et al. (PNAS 111(4):1634-1639, 2014) in view of Guerfal et al. (Microbial Cell Factories 12:122, pages 1-10, 2013), Leber et al. (Molecular Biology 9:375-386, 1998), Kishino et al. (Eur. J. Biochem. 256:238-244, 1998), and Kirby et al. (FEBS Journal 275:1852-1869, 2008).
Moses et al. teach  S. cerevisiae cells and cell cultures comprising said S. cerevisiae cells, wherein said S. cerevisiae cells have been genetically modified to hyper-produce triterpenes by expressing nucleic acids encoding enzymes that catalyze the synthesis of α-amyrin/dammarenediol (triterpene; Centella asiatica dammarenediol synthase, strain TM33), β-amyrin (triterpene; M. truncatula bAS, strain TM2, or Glycyrrhiza glabra bAS, strain TM3), or lupeol (triterpene; A. thaliana lupeol AtLUS1, strain TM6), wherein said nucleic acids were introduced via plasmids that comprise promoters operably linked to express these nucleic acids in said S. cerevisiae cells (page 1635, left column, Generation of Triterpene-producing yeast strains; page 1636 , left column, Figure 2).  
Guerfal et al. teach Y. lipolytica (yeast) cells that have been genetically modified to disrupt the endogenous pah1 gene (page 3, left column, first full paragraph).  Guerfal et al. teach that the disruption of the endogenous pah1 resulted in a massive proliferation of the ER membranes and that recombinant expression of membrane proteins in those Y. lipolytica cells resulted in enhanced eukaryotic membrane protein production compared to Y. lipolytica cells that don’t have the disruption of the pah1 gene (Abstract). Guerfal et al. teach that as membrane proteins accumulate in the host cells’ intracellular and plasma membranes, it was hypothesized that by providing a larger cellular membrane surface area, the capacity to accommodate the overexpressed protein would increase (page 2, left column, lines 5-9).   Guerfal et al. teach that deletion of the endogenous pah1 gene in S. cerevisiae resulted in a massive ER/nuclear membrane proliferation (page 3, right column, lines 1-8).  Guerfal do not teach nucleic acids encoding a terpenoid biosynthesis enzyme.
Kirby et al. teach a recombinant S. cerevisiae cell transformed with a nucleic acid encoding a β-amyrin synthase from Artemisia annua (AaBAS; Abstract).  Kirby et al. teach the yeast sterol pathway with the branch point for production of β-amyrin (Figure 3, page 1856).  As shown by Kirby et al., the protein encoded by the S. cerevisiae erg1 gene (called ERG1, also called squalene epoxidase) is required for the synthesis of 2,3-oxidosqualene, which is a precursor of both β-amyrin and α-amyrin as shown in Figure 2 by Moses et al.  Leber et al. teach that most of the yeast squalene epoxidase is located at the endoplasmic reticulum (Abstract). Kushiro et al. teach that enzyme activities that catalyze the conversion of 2,3-oxidosqualene into  β-amyrin, dammarenediol and cycloartenol are membrane-bound (page 239, right column, lines 5-11).  As such, β-amyrin synthase and dammarenediol synthase are membrane-bound enzymes.
Claims 1-6 and 18 are directed in part to a yeast cell or a S. cerevisiae cell that has been genetically modified to disrupt the endogenous gene encoding a phosphatide phosphatase (pah1 in S. cerevisiae), wherein said yeast or S. cerevisiae cell also comprises a nucleic acid encoding a terpenoid biosynthesis enzyme that is operably linked to a promoter that is active in the yeast cell or S. cerevisiae cell, and a culture comprising the yeast cell or the S. cerevisiae cell.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further disrupt the endogenous pah1 gene in the S. cerevisiae cells of Moses et al. that produce triterpenes, or in the alternative, further transform the Y. lipolytica cells of Guerfal et al. with the triterpene synthases of Moses et al. so that they can produce triterpenes  A person of ordinary skill in the art is motivated to further disrupt the endogenous pah1 gene in the S. cerevisiae cells of Moses et al. that produce triterpenes, or in the alternative, further transform the pah1 mutant Y. lipolytica cells of Guerfal et al. with the triterpene synthases of Moses et al. to further enhance the production of triterpenes in those yeast cells due to the increase in the proliferation of ER membranes and increase in the production of membrane proteins, such as the triterpene synthases.  Since Guerfal et al. teach that the disruption of the endogenous pah1 gene in S. cerevisiae cells and Y. lipolytica cells result in massive proliferation of the ER membranes, and the benefit of using yeast cells having this disruption in the production of membrane proteins, one of skill in the art would have been highly motivated to use the same disruption in either S. cerevisiae or Y. lipolytica to increase the production of the terpene synthases, which are known in the art as membrane-bound proteins.  Based on the teachings of Guerfal et al., one of skill in the art would expect that the proliferation of the ER membranes would allow recombinant membrane proteins, such as triterpene synthases, to find accommodation at the ER, which is the place where other enzymes of the terpene biosynthetic pathway are located, such as squalene epoxidase (encoded by erg1 in S. cerevisiae).   One of ordinary skill in the art has a reasonable expectation of success at disrupting the pah1 gene in S. cerevisiae or introducing the nucleic acids encoding the triterpene synthases of Moses et al. in the pah1 mutant Y. lipolytica cells of Guerfal et al. and expect some increase in the production of these membrane-bound triterpene synthases because the molecular biology techniques required to make such genetic modifications are known in the prior art as taught by Moses et Y. lipolytica cells is due to the pah1 gene disruption and the resulting proliferation of the ER membrane, and (ii) S. cerevisiae cells having a disruption in the endogenous pah1 have the same effect on the ER membrane as the Y. lipolytica cells.   Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Moses et al. (PNAS 111(4):1634-1639, 2014) in view of Guerfal et al. (Microbial Cell Factories 12:122, pages 1-10, 2013), Leber et al. (Molecular Biology 9:375-386, 1998), Kishino et al. (Eur. J. Biochem. 256:238-244, 1998), Kirby et al. (FEBS Journal 275:1852-1869, 2008), and further in view of Morlock et al. (The Journal of Biological Chemistry 266(6):3586-3593, 1991).
The teachings of Moses et al., Guerfal et al., Leber et al., Kishino et al. and Kirby et al. have been discussed above.  None of these references teaches  propranolol.  Morlock et al. teach that propranolol is an inhibitor of phosphatide phosphatase that reduces enzymatic activity to almost zero at a concentration of approximately 5 mM (page 3590, right column, second fully paragraph; page 3593, Figure 9B).   Morlock et al. do not teach terpene synthases.
Claims 16-17 are directed in part to a recombinant yeast cell or a S. cerevisiae cell wherein the endogenous  phosphatide phosphatase activity (pah1 in S. cerevisiae) is inhibited by propranolol, wherein said yeast or S. cerevisiae cell also comprises a nucleic acid encoding a terpenoid biosynthesis enzyme that is operably linked to a promoter that is active in the yeast cell or S. cerevisiae cell.  See Claim Rejections - 35 USC § 112(b) or Second Paragraph (pre-AIA ) for claim interpretation. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to culture the S. cerevisiae cells of Moses et al. that produce triterpenes in the presence of propranolol. A person of ordinary skill in the art is motivated to culture the S. cerevisiae cells of Moses et al. that produce terpenes in the presence of propranolol to further enhance the production of the S. cerevisiae cells due to the increase in the proliferation of ER membranes and increase in the production of membrane proteins, such as the triterpene synthases of Moses et al.  Since Guerfal et al. teach that reduction/elimination of phosphatide phosphatase activity by the disruption of the endogenous pah1 gene in S. cerevisiae cells and Y. lipolytica cells result in massive proliferation of the ER membranes, and the benefit of using yeast cells having reduction/elimination of phosphatide phosphatase activity in the production of recombinant membrane proteins, one of skill in the art would have been highly motivated to eliminate/reduce the phosphatide phosphatase activity of the S. cerevisiae cells of Moses et al. to increase the production of the triterpene synthases of Moses et al., which are known in the art as membrane-bound proteins. The proliferation of the ER membranes would allow the recombinant membrane proteins, such as the terpene synthases of Moses, to find accommodation at the same place where other enzymes of the terpene biosynthetic pathway are located, such as squalene epoxidase (encoded by erg1 in S. cerevisiae).   One of skill in the art is motivated to use propranolol instead of introducing a disruption in the endogenous pah1 gene because the addition of propranolol eliminates the need for an additional genetic modification.  One of ordinary skill in the art has a reasonable expectation of success at adding propranolol and eliminate/reduce phosphatide phosphatase activity because Morlock et al. teach that the endogenous S. cerevisiae phosphatide phosphatase activity is inhibited to almost no enzymatic activity by addition of propranolol. Furthermore, one of ordinary skill in the art has a reasonable expectation of success at increasing the production of these membrane-bound triterpene synthases in the S. cerevisiae cells of Moses et al. by adding propranolol because Guerfal et al. teach that (i) the increase in the production of recombinant membrane proteins in Y. lipolytica cells is due to the reduction/elimination of the endogenous phosphatide phosphatase activity and the resulting proliferation of the ER membrane, and (ii) S. cerevisiae cells having a reduction/elimination of phosphatide phosphatase activity have the same effect on the ER membrane as the Y. lipolytica cells.   Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is in condition for allowance.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PMR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Applicant is advised that any Internet email communication by the Examiner  has to be authorized by Applicant in written form.  See MPEP § 502.03 (II). Without a written authorization by Applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122.  Sample written authorization language can be found in MPEP § 502.03 (II).   An Authorization for Internet Communications in a Patent Application or Request to Withdraw Authorization for Internet Communications form (SB/439) can be found at https://www.uspto.gov/patent/forms/ forms-patent-applications-filed-or-after-september-16-2012, which can be electronically filed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.


/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        


DR
February 22, 2021